RENDERED: OCTOBER 7, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-0954-MR

JEFF CARPENTER                                                        APPELLANT


                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE PHILLIP J. SHEPHERD, JUDGE
                         ACTION NO. 19-CI-01188


KATHLEEN KENNEY, ANNA
VALENTINE, TYLER STROUGH,
BEN MITCHELL, JAMES FORD,
LOVELL LEWIS, PHILLIP
CAMPBELL, AND ALAN LONG                                               APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, MAZE, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Inmate Jeff Carpenter, pro se, appeals from the

dismissal of his complaint against Kathleen Kenney, Anna Valentine, Tyler

Strough, Ben Mitchell, James Ford, Lovell Lewis, Phillip Campbell, and Alan

Long (collectively the prison officials), based upon claims of retaliation. Carpenter
argues he lost his job and was transferred out of the Kentucky State Reformatory

(KSR) and to the Kentucky State Penitentiary (KSP) because he stated he would

file a grievance.

               Carpenter is serving a fifty-seven-year sentence for multiple

convictions and has a medium (level three) custody classification. Carpenter was

previously incarcerated at KSR before he was transferred to the Eastern Kentucky

Correctional Complex (EKCC) in 2007, and then transferred to KSR on August 2,

2013. He was originally transferred from EKCC to KSR for a safety reason based

on conflicts with other incarcerated persons. From 2007 to 2019, at all relevant

times Carpenter was considered to require medium custody based on having a

score of 12.

               While at KSR, beginning in April 2018, Carpenter was given what he

considered to be a desirable job as an inmate observer (watcher), as the job paid

better and offered more hours than other inmate jobs.1 Pursuant to KSR’s Policies

and Procedures, KSR 13-02-08, watchers are to monitor other inmates housed in

the Corrections Psychiatric Treatment Unit (CPTU) who were at risk for self-harm.




1
  According to Carpenter as stated in his complaint he “worked from 250 to 440 hours per month
(8hr to 16hr days) and was paid .48 cents per hour to top out at .68 cents/hr mthly.” In
comparison, he stated that in his work as a janitor at KSP he only makes “$1.40 per day five days
a week.”

                                              -2-
             According to Carpenter, in August 2019, there were increased

incidents of inmates in the CPTU cutting themselves, with allegations being made

by prison officials that the watchers were supplying them with razor blades, but he

denied having any involvement with any such scheme. Carpenter states he

believes that the watchers were being accused when it was in fact the staff that

were to blame for the lack of security. He explained that “inmates [housed in the

CPTU] bring in up to 20 – 30 razor blades in their mouths + the . . . wand-metal

detector will not detect them, then the inmates pass the razor blades on fish-n-lines,

in the showers during recreation and inside books.”

             According to Carpenter, he overheard Lt. Strough comment that he

was going to lock up any watcher that he thought was bringing in razor blades and

Carpenter then “voiced his opinion and stated all they were trying to do was cover

up the lack of security in proper searching of the residents in CPTU[.]” Later, he

was called down by Lt. Strough and “told to keep his opinions to himself.”

Carpenter states he told Lt. Strough that “he would file a grievance + lawsuit

before being falsely accused” and Lt. Strough responded that “if I didn’t shut [up]

I’d go to the dorm.” Carpenter did not specify when these events took place.

             According to Carpenter, thereafter on August 11, 2019:

             Appellant was detained and escorted to the Captain’s
             office where Lt. Tyler Strough was waiting to confront
             him and immediately accused [A]ppellant of helping
             inmate Jaime Sargent to cut by giving him a razor blade,

                                         -3-
              and said he only wanted one answer; I stated it wasn’t
              going down this way and I was going thru with a
              grievance, and contacting the Justice Cabinet +
              Commission. Lt. Strough ordered me locked up.

                     Appellant was taken to CPTU and chained to the
              wall in sh[a]ckles, cuffs, [and] leather belt for over 2
              hours before the rest of the watchers as an example.

Carpenter also states that he was then placed in a CPTU cell with a feces-covered

mattress before being moved to administrative segregation where he was placed on

twenty-four-hour lockdown. According to Carpenter, he remained in

administrative segregation until August 19, 2019, and on August 22, 2019, he

received two disciplinary reports, one for smuggling in contraband and another for

stolen property of a Play Station 2 (a charge that had previously been investigated

and dismissed in 2014). Carpenter stated he then indicated to Sergeant Zachary

Terorde that he was being retaliated against and that Lt. Strough “only wrote me up

after I threatened to file a grievance.”

              The disciplinary report form for smuggling contraband provided that

the incident as observed by Lt. Strough via camera was that Carpenter assisted in

passing off a package after Officer Lowe passed by conducting a security round,

specifically, “Inmate Carpenter can be seen putting an object onto Inmate Jamie

Sargent[’s] . . . fishing line.”

              The investigating officer, Sgt. Terorde reported that Carpenter stated:




                                           -4-
            I didn’t attach nothing to the fishing line, I didn’t assist
            [in] passing off the package. Jeffrey Beach . . . placed a
            paper towel on the floor with coffee in it, Jamie Sargent
            tried to fish it from between us, I (Carpenter) was on a 1
            on 1 watch with inmate Hardy when the fishing line
            struck my foot, I (Carpenter) kicked the line away from
            me to the left.

Sgt. Terorde summarized his interviews with other inmates as follows:

            Inmate Sargent stated that he was attempting to fish from
            his cell to another inmate[’]s cell, Carpenter had nothing
            to do with what I was doing.

            ...

            Inmate Hardy stated he was half asleep and out of it due
            to committing self-harm a couple days in a row. Inmate
            Hardy stated that he did not see inmate Carpenter hold or
            touch anything like what the report reads.

            ...

            Inmate Beach stated that inmate Carpenter had nothing to
            do with the fishing line or the coffee that was in the paper
            towel. Inmate Beach stated . . . that he takes full
            responsibility for the actions that took place and the
            coffee being received by inmate Sargent.

            ...

            Inmate Glasscock stated “I . . . was there, but didn’t
            really observe anything. I talked to inmate Carpenter and
            then left.”

Sgt. Terorde’s review of the camera footage is as follows:

            [A]t timestamp 17:00:06 Officer John Lowe walks past
            inmate Sargent[’s] cell and continued with his round. At
            time stamp 17:00:24 inmate Sargent shoots his fishing

                                         -5-
             line from under the door towards the watchers. At time
             stamp 17:00:32 inmate Carpenter[’]s foot was on top of
             the fishing line at the time of inmate Carpenter[’]s foot
             movement. At time stamp 17:00:35 inmate Beach moves
             his foot and pulls the fishing line with his foot and began
             to hook the fishing line to the package on the ground.
             After inmate Beach begins to help inmate Sargent with
             the fishing line, inmate Carpenter has nothing else to do
             with the fishing line.

Sgt. Terorde referred the matter to the adjustment committee, explaining he

charged Carpenter with Kentucky Department of Corrections, Policies and

Procedures (CPP) 15.2(II)(B)(IV)(5) for smuggling of contraband into/out

of/within institution “due to inmate Carpenter assisting to pass contraband by ‘fish’

line.”

             The disciplinary report form for stolen property indicated that when

Sgt. Lyons and Off. Mayfield packed up and inventoried Carpenter’s property,

they confiscated property that was unauthorized, including:

             1 PlayStation 2 gaming console and related cables –
             bottom of device sanded smooth, removing serial number
             2 PlayStation 2 controllers – sanded
             5 PlayStation 2 games – missing numbers/wrong inmate
             number

Sgt. Terorde indicated Carpenter stated:

             [T]hat PlayStation was in my possession when I arrived
             at this institution in 2013 from Eastern. At Eastern, the
             PlayStation was stolen from me, altered on the EKCC
             yard, then found by the staff at EKCC. After EKCC
             found the PlayStation, EKCC staff realized that the
             PlayStation did belong to me and that I have had receipts

                                           -6-
            for the PlayStation. I have receipts in my possession that
            show that I have owned a PlayStation since 03/16/2007
            and it[’]s the same one that was confiscated during the
            pack up.

Sgt. Terorde charged Carpenter with CPP 15.2(II)(B)(IV)(14) stealing or

possessing stolen goods under $100 “due to inmate Carpenter being in possession

of a[n] altered PlayStation during a pack up.” The anticipated hearing date on both

disciplinary charges was for September 9, 2019.

            According to the Department of Corrections Transfer Authorization

Form, on August 29, 2019, it was recommended that Carpenter be transferred to

Little Sandy Correction Complex (LSCC), Lee Adjustment Center (LAC), Green

River Correctional Complex (GRCC), or EKCC. All of those destinations were

approved. Under the heading “additional destinations” Kentucky State

Penitentiary was listed and also classified as approved. The form noted that

Carpenter had disciplinary actions pending. Under comments, it stated: “Inmate

was recommend transfer to KSR for safety reason. Inmate no longer has any

conflicts that are incarcerated. Status Code 006[.]” Lewis, Classification/

Treatment Officer signed the form. Then the following persons approved the form:

Ford, Supervisor; Campbell, Warden/Designee; and Long, Classification Branch

Manager. The form noted that Carpenter was being transferred under the authority

of Kentucky Revised Statutes (KRS) 196.070.




                                        -7-
             KSR, LSCC, LAC, GRCC, and EKCC are all medium security

prisons, while KSP is the Department of Corrections’ only maximum-security

prison and also houses Kentucky’s death row inmates. See Kentucky State

Penitentiary, COMMONWEALTH OF KENTUCKY: DEPARTMENT OF CORRECTIONS

https://corrections.ky.gov/Facilities/AI/ksp/Pages/default.aspx/ (last visited Jun. 3,

2022, 12:40 PM). KSP, KSR, LAC, GRCC, and EKCC are all Level 4 Security

Institutions. CPP 18.5(II)(C)(4)(b). “All levels of custody may be housed at these

[level 4 security] institutions.” CPP 18.5(II)(C)(4)(c). While Carpenter’s medium

level of custody classification would make him eligible to be housed at a level

three institution, CPP 18.5(II)(C)(3)(c), he was not approved to transfer to any of

those.

             On September 10, 2019, both disciplinary reports were apparently

dismissed. Carpenter states that “the hearing officer Dismissed both disciplinary

reports for lack of any evidence to support the allegations.” However, there is no

written documentation of the reason for the dismissals in the record as neither

Carpenter nor the prison officials submitted these records.

             On September 11, 2019, Carpenter was transferred to KSP. On

September 16, 2019, Carpenter filed a grievance pursuant to CPP 14.6 regarding

“Housing Assignments” in which he stated he was retaliated against when he

stated he was going to file a grievance and lawsuit by having Lt. Strough conspire


                                          -8-
with others to file false disciplinary charges against him and once they were

dismissed being transferred to KSP; he requested a transfer back and restoration to

his watcher position, and that he be paid damages.

             On October 8, 2019, Carpenter filed a open records request seeking:

“Copy of all information relating to Classification Committee Hearing held on

August 28, 2019 all – Notices – sent to inmate Carpenter . . . prior to or after

hearing – and notes by James Ford – Lovell Lewis – Philly T. Campbell, Allen D.

Long.” On October 16, 2019, this was denied on the basis that the offender

information specialist “was unable to locate any documents in your file referencing

a classification hearing from 8/28/2019. The last classification hearing in your file

is from 5/07/2019. The institution is not required to create a record which does not

already exist.”

             On October 17, 2019, Carpenter received a grievance rejection notice

regarding his retaliation claim for being transferred and losing his job, which stated

via check marks indicating the pertinent categories, along with some handwritten

notes: “The issue you are grieving is non-grievable because it is a/an:

Classification Committee decision. –Transfers and Job assignments are

classification decisions. Adjustment Committee decision.”

             On November 20, 2019, Carpenter filed a complaint with the circuit

court alleging: (1) retaliation for exercising his First Amendment right to file


                                          -9-
grievances, lawsuits, and make complaints; (2) violation of several Department of

Corrections regulations and administrative policies in violation of KRS 344.280

making them liable under KRS 344.450 for their retaliatory action and a

conspiracy against him for falsely charging him and transferring him; (3) violation

of KRS 523.100 for making and creating false documents and reports against him

causing damages and resulting in his transfer, causing extreme emotional distress;

(4) negligence, causing damages, loss of higher paying job, litigation costs, and

being labeled a security threat; (5) violation of KRS 522.030(1) causing damages;

and (6) actions were part of a course of conduct prohibited by KRS 525.070(1)(d)

making defendants liable for damages.

             On February 12, 2020, the prison officials filed a motion to dismiss,

arguing among other things that Carpenter could not charge them with committing

crimes. The prison officials denied that a classification hearing was held on

August 28, 2019, explaining that Carpenter was not being reclassified but approved

for transfer, and that his classification score has not changed from August 2007

through his most recent classification in November 2019.

             The prison officials also noted that Carpenter’s grievance was rejected

as non-grievable under the standard grievance procedure of CPP 14.6, but instead

could have been appealed under CPP 18.1. They argued that his action needed to




                                        -10-
be dismissed for failure to exhaust under KRS 454.415(1)(d) as he needed to show

exhaustion under CPP 18.1(II)(M).

             As to the First Amendment retaliation claim, the prison officials

argued that temporal proximity was not sufficient to establish retaliation and

Carpenter could not immunize himself from an adverse administrative action by

prison officials by preemptively stating he was going to file grievances, lawsuits,

and complain to Frankfort. The prison officials also argued that there was

sufficient evidence to support the disciplinary write-ups, and Carpenter failed to

prove that the exercise of his protected right was a substantial or motivating factor

in their alleged retaliatory conduct, with the allegations about the transfer being

conclusory and barred because he failed to exhaust his administrative remedies.

             On March 26, 2020, the circuit court’s order was entered granting the

motion to dismiss. The circuit court determined that Carpenter did not sufficiently

plead any violation of his First Amendment rights either as to his disciplinary

write-ups or his transfer to KSP, as their “actions were supported by legitimate

penological purposes related to promoting inmate safety.” The circuit court stated

there was no evidence to support a violation of KRS 344.280, and as to the alleged

violations of the criminal statutes, Carpenter could not prosecute them, there was

no evidence there was a falsification of a classification hearing, as the form only




                                         -11-
related to transfer authorization, and it could not find any actionable claim for

negligence.2

               On April 2, 2020, Carpenter filed a motion for reconsideration, which

was denied on May 14, 2020. Thereafter, on June 8, 2020, Carpenter filed a

motion to proceed in forma pauperis on appeal, and simultaneously Carpenter

tendered a notice of appeal, stating that he was appealing the May 14, 2020, order

denying reconsideration of the March 26, 2020, order dismissing the complaint.

               Carpenter’s tendered notice of appeal was not filed until July 20,

2020, when the order allowing Carpenter to proceed in forma pauperis was

granted.

               On appeal, Carpenter argues solely about his first claim for retaliation.

He argues his treatment after exercising his First Amendment rights by stating he

would file a grievance and lawsuit shows he was retaliated against, pointing to


2
  On July 2, 2020, a different opinion and order was entered which also granted the motion to
dismiss. This opinion and order was done by a different judge. This order dismissed the claims
pursuant to KRS 523.100, KRS 522.030, and KRS 525.070 as the court did not have the power
to prosecute these criminal claims, denied a violation of KRS Chapter 344 could take place
where Carpenter was not considered an employee by providing prison labor, determined
Carpenter failed to exhaust his administrative remedies for his transfer to KSP as that
classification decision was appealable pursuant to CPP 18.1, and determined he failed to prove
exhaustion as required pursuant to KRS 454.415. As to the First Amendment retaliation claim,
the court determined that Carpenter did not engage in the protected activity of filing grievances
until after he claims he was retaliated against, he has no right to be incarcerated in a particular
institution with transfers being permissible where they served a legitimate penological interest,
his original transfer to KSR was for safety reasons that no longer exist, and he cannot immunize
himself from transfer by filing a grievance and then claiming that everything that happens after is
retaliatory.



                                               -12-
being chained to a wall, being placed in a cell with a feces-covered mattress, being

placed on administrative segregation, having disciplinary action taken against him,

and being transferred. He argues that the transfer to KSP was done “for no reason

and without a classification hearing” and “was done for no other reason except

retaliation for threatening to file a grievance + lawsuit[.]”

               The prison officials argue that the circuit court correctly dismissed

Carpenter’s complaint of retaliation in violation of his First Amendment rights

because: (1) he failed to allege any personal involvement by Mitchell, Kenney, or

Valentine; (2) there was no evidence that Strough, Ford, Lewis, Campbell, and

Long retaliated against him as they were motivated by valid penological purposes

related to promoting inmate safety; (3) Carpenter did not plead facts which would

permit a finding of retaliation; and (4) Carpenter cannot immunize himself from

any disciplinary action and/or administrative action by threatening to file a

grievance or lawsuit.3

               As Carpenter’s complaint was dismissed as a matter of law for failure

to state a claim upon which relief can be granted, we engage in de novo review.

Carroll v. Meredith, 59 S.W.3d 484, 489 (Ky.App. 2001).




3
 The prison officials also argue against all of the other grounds listed in Carpenter’s complaint,
even though Carpenter waived these arguments on appeal.

                                               -13-
             We affirm for two reasons. First, Carpenter failed to exhaust his

administrative remedies as required by KRS 454.415. CPP 18.1(II)(M) provides

the appeal process for “any classification action.” “Classifications” in CPP

parlance include a variety of actions, not just the assignment of the inmate’s

custody level, and include prison transfers. See CPP 18.1(II)(B)(9); CPP

18.1(II)(E)(7); CPP 18.1(II)(I)(2)(d); CPP 18.1(II)(K)(1)(i). Prison transfers are a

conditions of confinement issue requiring exhaustion. KRS 454.415(1)(d).

             The classification appeal process requires that such appeal be made

within five working days of the action. CP 18.1(II)(M)(1). If dissatisfied with the

Warden’s or the Warden’s designee’s response, the inmate may request review

from the Director of Population Management or designee. CPP 18.1(II)(M)(2).

             While Carpenter tried to exhaust his administrative remedies, he used

the wrong process. He filed pursuant to CPP 14.6 which applies to prison

discipline, rather than CPP 18.1 which applies to classification decisions.

Therefore, he did not exhaust his administrative remedies. We note that, although

it may not have been effective, when told classification challenges could not be

filed under CPP 14.6, Carpenter did not ask for his grievance to be converted into a

CPP 18.1 appeal, appeal the denial of his grievance, or file an untimely CPP 18.1

appeal. So even if arguably the CPP 14.6 process might have applied to his claims

regarding the loss of his prison job (even though he couched them in terms of the


                                        -14-
consequences of a retaliatory housing assignment in that he was transferred to a

different prison), his remedy was not exhausted even under this provision.

              Second, Carpenter has failed to establish a causal link between the

exercise of his free speech rights and the subsequent actions taken by prison

officials, including his transfer to KSP, and it was therefore appropriate for his case

to be dismissed for failure to state a claim. As a matter of law, his claims cannot

be established. See Greene v. White, 584 S.W.3d 299, 304 (Ky.App. 2019).

              While prisoners do not lose their constitutional rights, these rights do

not allow for the same level of freedoms as exercised outside of prisons. Inmates’

free speech rights are curtailed within prisons in order to serve penological

interests, such as maintaining prison discipline. See Turner v. Safley, 482 U.S. 78,

87-90, 107 S.Ct. 2254, 2260-62, 96 L.Ed.2d 64 (1987); Pell v. Procunier, 417 U.S.

817, 822-23, 94 S.Ct. 2800, 2804, 41 L.Ed.2d 495 (1974).

              We do not discount that in appropriate cases redress is available when

prisoners have suffered retaliation for the exercise of their First Amendment rights.

Our Court recognizes that there is a First Amendment right to file grievances

against prison officials. Wright v. Damron, No. 2004-CA-001918-MR, 2005 WL

1654874, at *2 (Ky.App. Jul. 15, 2005) (unpublished).4 An inmate “does have a


4
 Pursuant to the Kentucky Rules of Civil Procedure (CR) 76.28(4)(c), we consider this and other
unpublished appellate decisions as there are no published Kentucky opinions addressing
prisoners’ claims of retaliation for the exercise of their First Amendment rights.

                                             -15-
First Amendment right to be free from retaliation once he has filed a grievance in

accordance with established prison policies and procedures.” Crossland v.

Kentucky Department of Corrections, No. 2018-CA-00969-MR, 2018 WL

6721445, at *2 (Ky.App. Dec. 21, 2018) (unpublished). However, our Court also

recognizes that filing such grievances is only protected conduct if the grievances

are not frivolous. Wright, 2005 WL 1654874, at *2; Thomas v. Motley, No. 2004-

CA-000605-MR, 2005 WL 2174616, at *6 (Ky.App. Sep. 9, 2005) (unpublished).

             In Wright, Kentucky adopted the test for a retaliation claim set out in

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999):

                     A retaliation claim essentially entails three
             elements: (1) the plaintiff engaged in protected conduct;
             (2) an adverse action was taken against the plaintiff that
             would deter a person of ordinary firmness from
             continuing to engage in that conduct; and (3) there is a
             causal connection between elements one and two – that
             is, the adverse action was motivated at least in part by the
             plaintiff’s protected conduct.

This standard continues to be applied. See Watkins v. Mitchell, No. 2009-CA-

002212-MR, 2010 WL 4669236 (Ky.App. Nov. 19, 2010) (unpublished).

             Additionally, our Court requires that a prisoner making a claim for

retaliation “allege that the ‘retaliatory action does not advance legitimate

penological goals, such as preserving institutional order and discipline.’” Odom v.

Parker, No. 2012-CA-001356-MR, 2013 WL 3235161, at *2 (Ky.App. Jun. 28,




                                         -16-
2013) (unpublished) (quoting Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003)).

See Thomas, 2005 WL 2174616, at *5 (same).

              In Thomas, our Court recognized that the federal circuits had various

approaches in how these burdens should be allocated, including a “burden shifting”

approach and a “but for” approach. Id. at *6. The Court recognized that “[t]he

question of which approach to apply to prisoner retaliation actions is one of first

impression in Kentucky[,]” but did not explicitly resolve this issue. Id. at *7.

However, it seems to have adopted the majority burden-shifting approach, as this is

the test it applied to the retaliation claim at issue. Id. at *9.

              Under the burden shifting approach,

              once the inmate demonstrates that the exercise of a
              constitutional right was a substantial or motivating factor
              in the adverse action, the prison officials may still prevail
              by showing that they would have taken the same action
              absent the protected conduct for reasons reasonably
              related to a legitimate penological interest.

Id.

              Carpenter cannot establish the elements for a retaliation claim from

the prison discipline process he was subjected to, the loss of his prison job, or his

transfer to KSP because not only did he fail to sufficiently establish these elements,

but the prison officials rebutted any retaliatory motive by providing valid

penological motives for the actions they took that he considers adverse. Of note,

the first requirement, that he engaged in protected conduct, does not appear to be

                                           -17-
met. Our Courts have not recognized that inmates have a free speech right to

threaten to file grievances and make other complaints if things do not go their way.

Inmates do not have the right to file unfounded grievances.

             It appears that both times that Carpenter threatened to file grievances,

based on his own description of what he said, he was seeking to dissuade prison

officials from doing their job and otherwise challenging how the institution was

being run in a manner that threatened prison discipline. As explained in Thomas,

2005 WL 2174616, at *8, there is no recognized constitutional right for an inmate

to make comments warning correctional officers “not to ‘pull his chain’” or “that

he would ‘take everybody down with me’ if they could not substantiate the charges

[against him].” Carpenter could not immunize future improper actions he might

take by threatening to complain. However, to give Carpenter ample confidence

that we have carefully reviewed his claim, we proceed to consider whether the

actions the prison officials subsequently took could be considered adverse.

             While Carpenter was subjected to the prison disciplinary process and

temporarily placed in a CPTU cell and administrative segregation, the change in

his confinement was temporary and de minimus, and the ultimate outcome was not

adverse. Compare with Thaddeus-X, 175 F.3d at 383-84 (alleging retaliation by

being moved to an area of the prison used to house mentally ill inmates in which




                                        -18-
inmate was subjected to various unhealthy and unpleasant conditions and told he

would remain there for a few months).

             Carpenter’s own recitation of the facts reveals that the prison officials

were dealing with a very serious issue, that prisoners in CPTU were self-harming

by obtaining razor blades, and the prison officials were investigating how these

prisoners were obtaining the razor blades. Carpenter also recounted that when he

was asked about this issue, Carpenter became very defensive and acted in a

disrespectful manner to Lt. Strough, trying to shift potential blame onto the prison

officials.

             Whether or not Carpenter was correct as to who was to blame, the

prison officials had a duty to investigate how contraband was getting into the

CPTU and to prevent inmates from engaging in self-harm, and after seeing video

of a “fishing” incident in which Carpenter was present, suspicion turned to him.

Undoubtedly investigating and seeking to discipline watchers who participated in

supplying prisoners with the means for self-harm, or allowed this to occur, serves

the valid penological purpose of keeping prisoners safe and secure.

             The prison disciplinary action that ensued against Carpenter regarding

the smuggling of contraband was supported by video footage and witness

testimony that supported an inference that Carpenter had either participated in the

passing of contraband or been indifferent to whether it occurred but had not sought


                                         -19-
to report it or prevent it from being passed. Similarly, the prison disciplinary

action regarding stolen property was appropriately pursued after the prison

officials found gaming equipment with sanded off serial numbers, as normally this

would indicate wrongdoing by the inmate in possession.

             It appears that the disciplinary process worked in that when these

matters were considered, the charges were dismissed against Carpenter. Given this

outcome, Carpenter cannot argue that the process was unfair or that the

disciplinary process itself resulted in adverse consequences.

             As to the loss of Carpenter’s prison job, “a prisoner has no

constitutional right to a specific work assignment.” Jackson v. Cain, 864 F.2d

1235, 1247 (5th Cir. 1989). The loss of a particular prison job due to a prison

transfer does not implicate a protected liberty interest. Marksberry v. Chandler,

126 S.W.3d 747, 751 (Ky.App. 2003).

             Furthermore, there is no indication the loss of Carpenter’s job was

retaliatory. Having the charges dismissed did not entitle Carpenter to resume his

role as a watcher. It was entirely within the discretion of prison officials to choose

not to reemploy Carpenter as a watcher based on prior suspicions even if they were

not enough to justify discipline. The fact that he apparently knew that “fishing” for

contraband was going on in front of him, even if he denied direct involvement but

never reported this to his prison supervisors, would provide a valid basis for not


                                         -20-
returning him to this role. Additionally, while Carpenter has a subjectively less

desirable job now, it is not an improper assignment designed to punish him.

Compare with Jackson, 864 F.2d at 1247-48 (alleging retaliation by transfer from a

special trusty detail job at the State Capitol to a punishment crew consisting of

forty-seven days of supervised hard labor).

             However, based on the timing of Carpenter’s transfer, there is no need

to address the issue of whether he had any entitlement to be considered for

resuming his watcher role, as it would be impractical to place him back in such a

role only to immediately vacate it due to his transfer.

             As to Carpenter’s transfer to KSP, “[i]t is well established that a

prisoner has no inherent right . . . to be housed in a particular institution.”

Mahoney v. Carter, 938 S.W.2d 575, 576 (Ky. 1997). See Meachum v. Fano, 427

U.S. 215, 223-24, 96 S.Ct. 2532, 2538, 49 L.Ed.2d 451 (1976) (rejecting that a

transfer in prison facilities was entitled to due process protections as infringing

upon or implicating a liberty interest).

             Our Court has recognized that while an inmate “has no constitutional

right to be housed in any particular institution, prison officials cannot transfer him

as punishment or as a deterrent merely for exercising his right to petition the

government for redress as guaranteed by the First Amendment.” Crossland, 2018

WL 6721445, at *3.


                                           -21-
             However, under the facts before us, Carpenter cannot establish that he

was retaliated against by being transferred to another prison. Carpenter alleges that

the only possible reason for him to be transferred was a retaliatory one, referencing

the timeline between his threat to file grievances, the disciplinary action, and his

transfer as providing proof. He also points to the fact that the classification

committee did not give him a hearing before he was transferred and alleges the

classification committee reused a prior form as establishing that his transfer was

retaliatory and rushed through. However, as we discuss infra, nothing improper

was done regarding his transfer and the timeline appears incidental.

             A review of the power to transfer prisoners and the reasons behind

such transfers will illuminate this point. KRS 197.065 provides the Commissioner

of the Department of Corrections (the Commissioner) with the power to classify all

prisoners and segregate them for specified reasons including “for any other

purpose that the commissioner, in his discretion, may deem sufficient for the

discipline of the prisoners in any institution or reformatory, and for the

rehabilitation of any prisoners” and in using such power permits the Commissioner

to “direct and compel the transfer of any prisoner from any penal institution or

reformatory[.]” KRS 196.070(1)(e) also provides that the Commissioner has the

power to transfer prisoners. See CPP 18.1(II)(B)(9) and (11), (E)(7), (K)(1)(i), and




                                         -22-
CPP 18.7(II)(C)(1) (providing who is responsible for recommending and

approving prisoner transfers).

             Prison transfers may be made for a variety of purposes as recognized

in Meachum, 427 U.S. at 225, 96 S.Ct. at 2538. The CPP specifies that these

purposes can include the need to “[m]aximize the efficient use of resources[,]”

“[r]egulate institutional populations[,]” and “[m]eet programming needs.” CPP

18.7(II)(1), (2), and (5). Administrative transfers are not punitive and may be

made “[t]o control population flow among institutions[.]” CPP 18.7(II)(A)(5)(c).

             “In selecting an inmate to fill available bed space in Level 3 and 4

institutions, priority shall be given to an inmate of the next lower custody level

who has the highest custody scores within his level.” CPP 18.7(II)(K). “An

inmate may be transferred to a higher security institution for administrative reasons

. . . . In these cases, the inmate’s custody level shall not change unless a

determination is made that a higher custody level is more appropriate.” CPP

18.7(II)(N)(5).

             While there was a temporal connection between the prison transfer

and the investigation into Carpenter’s actions, there is no evidence of any kind of

conspiracy to “get” him. Having reviewed the transfer form, there is no indication

that the form was reused and altered. The reference to Carpenter’s previous

transfer to KSR is simply explaining how he came to be transferred to that facility.


                                         -23-
             Carpenter is simply mistaken that he required a reclassification

hearing prior to being sent to another prison. This is not required. As explained in

Meachum, 427 U.S. at 225, 96 S.Ct. at 2538-39, transfer hearings are not

constitutionally required before prisoners can be moved to another institution.

Therefore, prisoners only have whatever rights to such hearings as are granted to

them by statutes or regulations.

             There is no requirement in our statutes or regulations that prisoners

receive a reclassification hearing before being transferred. Instead, after an initial

classification, the reclassification committee meets with an inmate: (1) within ten

working days of the inmate entering a new institution from a different institution to

be classified, CPP 18.1(II)(J)(1)(a); (2) at least once every six months to review the

inmate’s classification, CPP 18.1(II)(L), and program and status, CPP

18.1(II)(K)(1)(a); and (3) for a special reclassification requested by the inmate if

approved, but no more than one time per calendar year, CPP 18.1(II)(K)(3). It is

only specified that an inmate has a right to receive notice of and right to attend a

classification committee hearing to assign his custody level. CPP 18.1(II)(D)(5).

             Inmates can be reassigned to other prisons without any need for

reclassification or a classification hearing and, thus, there is no requirement that

they receive notice and an opportunity to be heard prior to a transfer decision being

made. While Carpenter would have a right to be heard before being reclassified, at


                                         -24-
the time of the transfer decision Carpenter was not due for a reclassification

hearing and his classification remained the same. Additionally, the decision to

assign Carpenter to KSP was not made at KSR.

             Based on Carpenter’s existing classification, he was approved for

transfer to other facilities, but apparently having room at KSP and needing to fill

space there, Carpenter was assigned there. This assignment was acceptable based

on his classification, whether or not it was a desirable placement for him

personally. There is nothing to suggest that Carpenter was transferred due to his

behavior or his exercise of his First Amendment rights. Additionally, his

placement at KSP is not necessarily permanent. See CPP 18.7(II)(P) (“In general,

an inmate shall be required to complete a six (6) to twelve (12) month placement at

an institution before a transfer to another institution shall be considered.”).

             As the prison officials have provided a valid basis for pursuing prison

discipline against Carpenter and to explain why Carpenter was transferred to KSP,

appropriate processes were used and other than the timeline Carpenter has not been

able to identify anything that would indicate that the prison officials’ actions were

in retaliation for some non-protected remarks he made threatening possible future

grievances or other legal action, we are confident that dismissal was appropriate.

             Accordingly, we affirm the Franklin Circuit Court’s dismissal of

Carpenter’s complaint.


                                          -25-
            ALL CONCUR.



BRIEF FOR APPELLANT:        BRIEF FOR APPELLEE:

Jeff Carpenter, pro se      Richard D. Lilly
Eddyville, Kentucky         Frankfort, Kentucky




                          -26-